DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 17/231,855 on January 14, 2022. Claims 1-17 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
3.	Claims 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claimed limitations recite a connection of elements in a manner not taught by the prior art, specifically the particulars of the plurality of first through fourth sub-extensions and the particular locations of these extension parts.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
	( US 2014/0111709 A1 ) in view of Huang et al. ( US 2015/0029423 A1 ).

	Kim teaches in Claim 1:
A display apparatus ( [0003] discloses a touch screen panel ) comprising: 5 
a display panel ( [0071] discloses a display device integrated as part of the touch screen panel ); and 
a touch sensing unit on the display panel ( [0071] discloses the touch panel may be formed on the color filter substrate of the display device ), the touch sensing unit comprising: 
a plurality of first touch sensing parts arranged with each other along a first direction and having a mesh shape ( Figures 3 and 4B, [0042] disclose touch electrode serials/mesh RS1 to RS3 which are arranged in a vertical/first direction (see MPR11, MPR21, MPR31, MPR41, etc). Figure 5 shows the adjacent Rx electrodes and the various branches cross and contact each other at the intersections, essentially bridge Rc (described below) ); 10 
a first conductive part located between adjacent ones of the first touch sensing parts along the first direction ( Figure 5, [0042] disclose a bridge Rc for connecting Rx electrodes in the vertical/first direction. To clarify, Rc is the connection aspect/part of the branch elements, which allows for the contact between Rx elements, i.e. at these/this intersection. [0050] provides more details on the electrical connection of the adjacent Rx electrodes through this Rc bridge (read as conductive). Figure 6 shows the bridge connection/intersection and [0055] discloses details on the contact holes at which the intersection are possible ); 
a plurality of second touch sensing parts arranged with each other along a second direction crossing the first direction and having the mesh shape including a touch opening ( Figures 3 and 4A, [0039] disclose touch electrode serials/mesh TS1, TS2, TS3 which are arranged in a horizontal/second direction (see MPT11, MPT12, MPT13, MPT14, etc), which cross the Rx electrodes. As shown in Figure 4A, there are a plurality of openings which is naturally form/part of the mesh shape, i.e. please note the gaps/spacing/openings between Tx1, Tx2, Tx3, etc ); and 
a second conductive part located between adjacent ones of the second 15 touch sensing parts along the second direction ( Figure 4A shows the connections, such as from MPT11 to MPT12, from MPT12 to MPT13, etc (read as a conductive part as they electrically connect adjacent electrodes ), 
wherein the first conductive part has a mesh shape having a plurality of 20openings, and an opening from among the plurality of openings overlaps the touch opening of a corresponding second touch sensing part ( As noted above, Figure 6, etc, shows various structure possibilities for the RC bridge. [0055] discloses details on the contact holes (read as a plurality of openings) at which the intersection are possible between the various electrodes. The overlap at the openings/holes is shown in Figure 5 as the RC bridge is overlaid onto the Tx electrodes, notably at the edges of the bridge. To clarify, the edges of the Tx electrodes is also shown in Figure 4A ); but



However, in the same field of endeavor, integrated touch displays, Huang teaches of a touch panel which is overlaid on top of an OLED display, ( Haung, Figure 1, [0027] ). In particular, the OLED display (which is well known to have pixels), is overlaid with an encapsulation cover, embodied as a substrate (read as a thin encapsulation layer). Furthermore, on top of this structure/encapsulation layer are the touch aspects, shown in Figure 3, [0029], which include a plurality of sensing units 110 (akin to Kim’s two electrode patterns). As shown, both types of Kim’s electrode patterns are shown in Figure 2, and are simply labeled as 110. As shown in Figure 3, the bridge wire 130 (akin to Kim’s RC element) is shown with the sensing unit 110 (which would naturally include the sensing parts, connecting wires 120 (akin to Kim’s second conductive part as it connects the electrodes in the opposite direction), on top of the bridge wires (again, interpreted as the first conductive part).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the structure layout, as taught by Huang, with the motivation that the impedance of the bridge wire can be set so that the sensing units can accurately obtain signals, ( Huang, [0006]-[0007] ).

	Huang teaches in Claim 2:
( Respectfully, encapsulation layers are well known to have a plurality of organic and inorganic insulation layers to provide effective sealing. Examiner asserts Official Notice to this )

	Kim teaches in Claim 3:
	The display apparatus of claim 1, wherein parts of the first conductive part overlap the adjacent ones of the second touch sensing parts, and wherein in an area overlapping the first conductive part, the adjacent ones of the second touch sensing parts do not include mesh lines extending parallel to mesh lines of the first conductive part. ( Figure 6 shows Rc and how it overlaps the Tx1 electrode. Please note that in this area, the mesh lines for Tx1 are not located here nor are they extending parallel, as shown )

	Kim teaches in Claim 4:
	The display apparatus of claim 3, wherein the second conductive part has a mesh shape and the first conductive part does not overlap the second conductive part. ( As Figure 6 shows, as well as earlier figures, the second conductive parts, which are shown in Figure 3A, have the connection parts and this area, while having a mesh shape, does not overlap the Rc structure )

	Kim teaches in Claim 5:
( [0017]-[0018] disclose different express teachings, such as the bridge Rc being formed under the insulating layer or formed on the insulating layer. Figure 6 shows one such layout, but with the express teaching of forming the Rc bridge underneath the insulating layer, this claim limitation is then satisfied, considering the other limitations, regarding the Tx electrodes, are taught, as shown )

	Kim teaches in Claim 6:
	The display apparatus of claim 5, wherein the adjacent ones of the second touch sensing parts comprise: a third sub-touch sensing part; and a fourth sub-touch sensing part ( Figure 4A shows a representative example TS1 with MPT11 and MPT12. Here, there is a connection between these two elements MPT11 and MPT12 and this is the interpreted second connection part. To clarify, the third sub-touch sensing part can be interpreted as the left half of the second connection part and the fourth sub-touch sensing part can be interpreted as the right half of the second connection part ), 
wherein the first conductive part comprises: a first extension part having a first opening; and a second extension part having a second opening, and wherein the first opening overlaps the third sub-touch sensing part, and the second opening overlaps the fourth sub-touch sensing part, and wherein the first extension part crosses the third sub-touch sensing part to connect the adjacent ones of the first touch sensing parts to each other, wherein the second extension part has a structure that is substantially symmetrical to the first extension part and crosses the fourth sub-( As noted above, the third and fourth sub-touch sensing parts are interpreted as the two halves of the second connection part. As such, they are symmetric and connect to each other and connect the adjacent electrodes MPT11 and MPT12 )

	Kim teaches in Claim 7:
	The display apparatus of claim 6, wherein the adjacent ones of the first touch sensing parts comprise: a first sub-touch sensing part; and a second sub-touch sensing part on a same plane as the first sub-touch sensing part, the plane being parallel to the first and second directions. ( Figure 7A shows an example of the Rc bridge, including parts Rc1 and Rc2. Please note [0069]-[0070] disclose the shape of the bridges can vary, such as T-shape, Y-shape, etc, rendering this to be a design choice, i.e. as to how they are arranged )

	Kim teaches in Claim 8:
	The display apparatus of claim 7, wherein the second conductive part connects the third sub-touch sensing part to the fourth sub-touch sensing part. ( [0016] discloses the mesh patterns for both the TX and RX electrodes. Please note the above reasoning, i.e. the second connection part is interpreted as the connection area between two adjacent TX components )

	Kim teaches in Claim 9:
( As noted above, the second connection part is the area between two adjacent TX components. One half is connected to one TX component, i.e. first sub-touch sensing part, such as MPT11, and the opposite end is part of the other, connected to MPT12. The sub-touch areas are part of the interpreted second connection part )

	Kim teaches in Claim 10:
	The display apparatus of claim 7, wherein an area of the second extension part near a first end of the second extension part is connected to the first sub-touch sensing part, wherein an area of the second extension part near a second end opposite to the first end of the second extension part is connected to the second sub-touch sensing part, and wherein the second extension part extends to cross the fourth sub-touch sensing part. ( As shown in Figure 5, the interpreted second connection part is within/in the middle of the first connection part and the overlap is generally in the same area. This is why the second extension, pertaining to the TX component, is connected to the first sub-touch sensing part )

	Kim teaches in Claim 11:
	The display apparatus of claim 7, wherein each of the first and second sub-touch sensing parts comprises: a plurality of first branch parts extending in a first diagonal direction crossing ( Figure 76B, [0069]-[0070] show additional branch elements, such as Rc1b and Rc2b, which extend from Rc1 and Rc2, respectively. Please note these extend in diagonal directions and are on the top and bottom, thus being four branch parts )

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. Respectfully, the term “openings” is not well defined in the claim language and notably, Figure 4A shows a plurality of Tx electrodes (the interpreted second touch sensing parts) with openings being shown between the various electrodes, in both the same row as well as adjacent rows. Such opening are natural given a mesh shape. Furthermore, the RC bridge (the interpreted first conductive part), shown in Figures 6+, are designed to overlap the TX electrodes, at these openings/edges, to allow for touch input to be made (electrical contact between the two types of electrodes). Respectfully, additional detail/definition is needed for the claimed “touch openings” as this term is too broad.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621